Mr. Justice MoSurely delivered the opinion of the court. 2. Costs, § 67*—when statutory damages for prosecuting appeal for delay not alloioahle. On appeal from a judgment assessing damages at one cent, statutory damages for prosecuting an appeal for delay, as provided for in section 23, ch. 33, Hurd’s R S., J. & A. If 2737, cannot be awarded as ten per cent, of the amount of the judgment as damages is too small to be considered. 3. Replevin, § 150*—when finding responsive to issues. A finding in replevin that the right to possession is in the defendant is responsive to the issues where the plaintiff claimed to be entitled to possession of the goods and defendant’s plea traversed such claim. 4. Replevin, § 137*—when damages may he assessed against plaintiff. In replevin where the right of property is adjudged to be in the defendant, damages may be assessed against the plaintiff by the court.